DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-6 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 06/30/2021 has been acknowledged by the Office.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘wherein the head portion of the outer layer comprises a hood’ and ‘wherein the intermediate layer includes a hood’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities:
Per Claim 4,  ‘a hood’ in both recitations are not defined in the specification or shown by an element number in the drawings. As such it is suggested to include proper element numbers for each ‘hood’ as mentioned in Claim 4.
Per Claim 5, ‘a hood’ is not defined in the specification or shown by an element number in the drawings. As such it is suggested to include proper element numbers for the ‘hood’ as mentioned in Claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield (WO 2015069318 A1).
In regards to Claim 1, Schofield teaches: A sleeping bag (10 – Fig. 1) comprising:(a) an outer layer (32 – Fig. 2, Para 0030) having a top portion (20 – Fig. 2, Para 0027), a bottom portion (22 – Fig. 2, Para 0027), two side portions (28 - Fig. 6, Para 0028), a head portion (24 – Fig. 1, Para 0028), and a foot portion (26 – Fig. 1, Para 0028), wherein the outer layer is shaped to define a chamber (12 – Fig. 1, Para 0030) bounded by the top portion, bottom portion, side portions, and foot portion (Para 0027/0028, Fig. 1/2); and (b) an intermediate layer (44 – Fig. 11) disposed in the chamber of the outer layer between the top portion and bottom portion of the outer layer (Fig. 10 and 11) and fastened (Para 0032 – ‘may include a fastener’) to a surface (46, Para 0032) of the outer layer such that the intermediate layer subdivides the chamber of the outer layer (Fig. 10).

In regards to Claim 2, Schofield teaches: The sleeping bag of claim 1 further comprising a plurality of straps (see annotated Fig. 4.1 from Schofield) attached to the bottom portion of the outer layer (Fig. 4) outside the chamber of the outer layer (Fig. 4).

    PNG
    media_image1.png
    280
    403
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from Schofield
In regards to Claim 6, Schofield teaches: The sleeping bag of claim 1 further comprising:(a) a first foot opening (40 – Fig. 3) in the outer layer; (b) a second foot opening (42 – Fig. 8) in the intermediate layer; (c) a first foot-opening baffle attached to the outer layer (see annotated Fig. 12 and 13 from Schofield below), wherein the first foot- opening baffle is configured to selectively cover the first foot opening (see annotated Fig. 12 and 13 from Schofield); and (d) a second foot-opening baffle attached to the intermediate layer (see annotated Fig. 15 from Schofield below), wherein the second foot-opening baffle is configured to selectively cover the second foot opening (when opening is closed the baffle is closed vs. when open the baffle second foot opening baffle is exposed).

    PNG
    media_image2.png
    596
    437
    media_image2.png
    Greyscale

Annotated Fig. 12 and 13 from Schofield below

    PNG
    media_image3.png
    339
    451
    media_image3.png
    Greyscale

Annotated Fig. 15  from Schofield below


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield (WO 2015069318 A1) in view of Clark et al., hereinafter ‘Clark’ (US 20150143635 A1).
In regards to Claim 3, Schofield teaches: The sleeping bag of claim 2, but does not teach, wherein at least two of the plurality of straps are oriented to cross each other.
Clark teaches: wherein at least two of the plurality of straps (56/58 – Fig. 5) are oriented to cross each other (see note below).
Note: Due to the straps 56/58 having a long length as shown in Fig. 5, as well as being extremely flexible or adjustable, it can be understood that the straps could cross in any formation while the user is laying on top of them or if the sleeping bag was being rolled up the straps could cross and attach.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schofield with these aforementioned teachings of Clark for the purpose of allowing the straps to be functional in different directions to provide further security of the sleeping bag to itself in a straight or crossed configuration when folded. 

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield (WO 2015069318 A1) in view of Dunn et al., hereinafter Dunn (GB 2457259 A).
In regards to Claim 4, Schofield teaches: The sleeping bag of claim 1 further comprising: but does not teach, (a) at least two outer-layer baffles attached to the outer layer; and (b) an intermediate-layer baffle attached to the intermediate layer; (c) wherein the head portion of the outer layer comprises a hood having at least two face openings; (d) wherein the intermediate layer includes a hood having at least one face opening that corresponds to one of the head-portion-hood's face openings; (e) wherein the outer-layer baffles are configured to selectively cover the head- portion-hood's face openings; and (f) wherein the intermediate-layer baffle is configured to selectively cover at least one face opening of the intermediate-layer hood.
Dunn teaches: (a) at least two outer-layer baffles (see annotated Fig. 6.1 below from Dunn) attached to the outer layer (see annotated Fig. 6.1 below from Dunn); and (b) an intermediate-layer baffle (40 – Fig. 6) attached to the intermediate layer ; (c) wherein the head portion of the outer layer comprises a hood (4 – Fig. 5, see note below) having at least two face openings (see annotated Fig. 6.2 from Dunn below, aka 16 and 44 from Figs. 1 and 5 respectively); (d) wherein the intermediate layer includes a hood (22 – Fig. 1, see note below) having at least one face opening (16, opening 16 extends from the users foot to face on their side plane) that corresponds to one of the head-portion-hood's face openings (opening #2 from annotated Fig. 6.2 from Dunn); (e) wherein the outer-layer baffles are configured to selectively cover the head- portion-hood's face openings (26 – Fig. 1 and 56 – Fig. 7 can be used to cover each opening respectively); and (f) wherein the intermediate-layer baffle (40) is configured to selectively cover (Fig. 7 vs. Fig. 8, using 226) at least one face opening of the intermediate-layer hood (opening #2 from annotated Fig. 6.2 from Dunn).
Note: Due the instant invention disclosing only one hood in the disclosure, for examining purposes the Examiner is noting that they are unsure that there are in fact ‘two’ distinct hoods. As such, the Examiner utilized the definition from The Free Dictionary that states the following: “A loose pliable covering for the head and neck, often attached to a robe or jacket.”. Therefore, the hood (4) in Fig. 1 as well as the hood (22) – Fig. 1 are capable of extending and covering the user’s head and neck portions  respectively.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schofield with these aforementioned teachings of Dunn for the purpose of incorporating baffles further allowing for insulation as various amounts to be placed between two layers such that the user maintains a proper body temperature while the sleeping bag is being used in the elements. 

    PNG
    media_image4.png
    430
    627
    media_image4.png
    Greyscale

Annotated Fig. 6.1 from Dunn

    PNG
    media_image5.png
    176
    566
    media_image5.png
    Greyscale
 
Annotated Fig. 6.2 from Dunn

In regards to Claim 5, Schofield teaches: The sleeping bag of claim 1, but does not teach wherein the head portion of the outer layer includes a head opening and a hood configured to selectively overlap the head opening.
Dunn teaches: wherein the head portion of the outer layer includes a head opening (opening #2 – see annotated Fig. 6.2 from Dunn) and a hood (22 – Fig. 1, see note above from claim 4) configured to selectively overlap the head opening (22 is selectively closed or opened by 226 – see fig. 7 vs. 8 from Dunn).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Schofield with these aforementioned teachings of Dunn for the purpose of incorporating a head covering to allow for the user to selectively open and close the hood allowing an increase or decrease of air near their face dependent upon if the elements are affecting the sleeping or warmth.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/1/2022